MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  Jun 03 2020, 10:30 am

court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
R. Patrick Magrath                                       Sierra A. Murray
Alcorn Sage Schwartz & Magrath, LLP                      Deputy Attorney General
Madison, Indiana                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Billy Gene Luke,                                         June 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2229
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D. Humphrey,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         15C01-1812-F5-90



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020                           Page 1 of 17
                                          Case Summary
[1]   Billy Gene Luke (“Luke”) appeals his convictions and sentences for three

      counts of Criminal Stalking, as Level 6 felonies.1 We affirm.



                                                    Issues
[2]   Luke presents the following four consolidated and restated issues:


                 I.       Whether the admission of certain evidence amounted to
                          fundamental error;


                 II.      Whether Luke was subjected to double jeopardy,
                          prohibited by the Indiana Constitution;


                 III.     Whether he was denied the effective assistance of counsel;
                          and


                 IV.      Whether his consecutive sentences for three Level 6
                          felonies exceeds that permitted by Indiana Code Section
                          35-50-1-2.


                               Facts and Procedural History
[3]   In 2011, Luke engaged in conduct toward Trisha Rowlette Caldwell

      (“Caldwell”) and her co-workers at the Deville Pharmacy in Dillsboro that

      prompted Luke’s prosecution for public indecency. In 2012, Caldwell appeared




      1
          Ind. Code § 35-45-10-5.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 2 of 17
      as a witness for the State in that trial. Luke was convicted as charged and

      began to take retaliatory actions toward Caldwell. He was subsequently

      convicted of Invasion of Privacy and Attempted Invasion of Privacy (for his

      conduct toward Caldwell) and Criminal Mischief (for damage to property of

      Caldwell’s husband and the pharmacy).


[4]   Undeterred by those convictions, in 2016, 2017, and 2018, Luke sent a prolific

      quantity of materials to Caldwell’s residence. Some were mailed from

      correctional institutions where Luke was housed; some were ordered from a

      third-party book supplier. The materials were variously addressed, to Trisha

      Rowlette, Trisha Caldwell, Trisha Luke, Neon Tiger, or names of adult

      entertainment actresses. They were typically signed “Billy Luke, 15-41,

      Dillsboro’s Finest.”2 (State’s Ex. 7.) The materials included sympathy cards,

      birthday cards, a Pay Day candy bar wrapper, a copy of a criminal judgment

      defaced with the word “void,” handwritten letters and drawings, sexually

      explicit books, and a writing described by the trial court as “a treatise on

      insurgent warfare.” (Sent. Order at 4.) Luke made numerous overt and veiled

      threats of violence against Caldwell and expressed his abundant disdain for

      legal proceedings. The gist of the communications was that Caldwell had

      wronged Luke and could repay her debt by submission to sexual acts with him.




      2
          This was the badge number assigned to the Dillsboro Chief of Police.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 3 of 17
      Luke also claimed that he was keeping Caldwell and her co-workers safe

      because it was expedient for his civil rights lawsuit.


[5]   On December 18, 2019, the State brought charges against Luke, related to

      Caldwell’s receipt of materials in 2016, 2017, and 2018. After three

      amendments, Luke was charged with four counts of Criminal Stalking, one as a

      Level 5 felony and three as Level 6 felonies, and one count of Invasion of

      Privacy, as a Class A misdemeanor. Initially, Luke represented himself with

      standby counsel. He moved to dismiss the charges against him on the basis of

      having identified an alternate suspect; he also moved to dismiss some

      prospective witnesses but sought to depose forty-two others. He was granted

      funds for a handwriting expert and leave to take the deposition of a fingerprint

      expert.


[6]   The trial court subsequently determined that Luke had forfeited his right of self-

      representation and appointed two attorneys to act as defense counsel. The

      appointed attorneys were granted leave to withdraw after reporting that Luke

      had threatened each of them and their families. Successive counsel was

      appointed, and Luke was brought to trial before a jury on July 22, 2019.


[7]   On July 26, 2019, a jury convicted Luke of one count of Harassment, as a

      lesser-included offense of Level 5 felony Criminal Stalking, three counts of

      Level 6 felony Criminal Stalking, and one count of Invasion of Privacy. At the

      State’s instance, the trial court dismissed the harassment count. Sua sponte, to

      avoid double jeopardy concerns, the trial court expressly declined to enter a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 4 of 17
      judgment of conviction upon the verdict of guilt for Invasion of Privacy. On

      August 22, 2019, the trial court imposed upon Luke three consecutive sentences

      of two and one-half years each.3 In imposing the maximum aggregate sentence

      of seven and one-half years, the trial court found no mitigators and found

      Luke’s criminal history (consisting of six felonies, twenty-two misdemeanors

      and eight probation violations) to be a significant aggravator. Luke now

      appeals.



                                  Discussion and Decision
                                      Admission of Evidence
[8]   Indiana Code Section 35-45-10-1 defines stalking as “a knowing or an

      intentional course of conduct involving repeated or continuing harassment of

      another person that would cause a reasonable person to feel terrorized,

      frightened, intimidated, or threatened and that actually causes the victim to feel

      terrorized, frightened, intimidated, or threatened.” In turn, harassment means

      “conduct directed toward a victim that includes but is not limited to repeated or

      continuing impermissible contact that would cause a reasonable person to suffer

      emotional distress and that actually causes the victim to suffer emotional

      distress.” I. C. § 35-45-10-2.




      3
       Pursuant to Indiana Code Section 35-50-2-7, one convicted of a Level 6 felony faces a sentence of six
      months to two and one-half years.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020                     Page 5 of 17
[9]    The State alleged that Luke stalked Caldwell by sending her materials that

       included threats of physical and sexual violence and, in support of those

       allegations, the State elicited testimony from the victim, law enforcement

       officers, and expert or skilled witnesses. The State also offered into evidence

       numerous items of documentary evidence. On appeal, Luke contends that the

       trial court should have excluded testimony from the State’s handwriting and

       fingerprint examiners, as well as State’s Exhibit 13, a thirteen-page letter

       received by Caldwell. He complains that all the exemplar comparison

       testimony was offered without a scientific basis and that the jury was likely

       confused by the prosecutor’s invitation to consider Exhibit 13 as evidence of

       Luke’s intent, relative to all counts. Because he did not object on this basis at

       trial, Luke is constrained to arguing only fundamental error. Absher v. State, 866

       N.E.2d 350, 354 (Ind. Ct. App. 2007).


[10]   A claim of fundamental error is available only to address egregious

       circumstances. Id. To qualify as fundamental error, “an error must be so

       prejudicial to the rights of the defendant as to make a fair trial impossible” and

       must “constitute a blatant violation of basic principles, the harm or potential for

       harm must be substantial, and the resulting error must deny the defendant

       fundamental due process.” Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002)

       (internal quotations and citations omitted).


[11]   Indiana Evidence Rule 702(a) provides:


               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 6 of 17
               opinion or otherwise if the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue.


       Here, the trial court admitted trial and deposition testimony from Indiana State

       Police forensic scientists assigned to handwriting and fingerprint analysis

       divisions. Luke claims that the trial court failed to act as a proper gatekeeper of

       the evidence. See Clark v. State, 777 N.E.2d 1166, 1170 (Ind. Ct. App. 2002)

       (“The trial court is considered the gatekeeper for expert opinion evidence” and

       is afforded discretion in admitting such evidence).


[12]   Prior to trial, the State obtained Luke’s handwriting exemplars for comparison

       to handwritten portions of materials Caldwell had received.4 Lauren Logan

       (“Logan”) testified that she was a forensic document examiner with ten years of

       experience and a master’s degree in forensic science administration. She

       explained that she employed procedures consistent with the methodology of the

       Indiana State Police Forensic Document Unit Test Methods and she described

       her procedures in some detail. She further explained the process of technical

       review, which included submission of samples to a supervisor if the examiner

       and a peer review examiner disagreed as to conclusions. Caldwell identified a




       4
         Luke was court-ordered to produce a handwriting sample. He attempted to submit a comparison document
       but declined to compile a sample while under observation. Ultimately, the Indiana State Police obtained one
       writing sample as a result of a search of Luke’s cell and another writing sample from a prison disciplinary
       review file.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020                   Page 7 of 17
       range of opinion certainty, with categories of definitive identification, qualified

       identification, highly probable, probable, and indications of identification.


[13]   Luke does not explain what additional foundational evidence was warranted.

       At bottom, he seems to present an argument as to the weight of the evidence

       and not its admissibility. He argues that Logan “failed to exclude or even

       consider other sources.” Appellant’s Brief at 22. He also observes that Logan

       employed the phrase “far from conclusive” on several occasions, suggesting

       that Logan was uncertain of her ultimate conclusions. The record does not

       support this supposition. Logan examined documents phrase by phrase and

       parsed her conclusions. For example, in examining a card and envelope,

       Logan expressed confidence that Luke had addressed the envelope and was the

       author of the block print on the card, but found it “far from conclusive” as to

       whether he had written an “additional phrase” on the card. 5 (Tr. Vol. IV, pg.

       10.) Luke’s suggestions of equivocation fall far short of showing fundamental

       error in the admission of testimony.


[14]   Indiana State Police forensic scientist Stephanie Snodgrass (“Snodgrass”)

       testified that she was assigned to the latent fingerprint identification unit, and

       that she holds a master’s degree in forensic science. Like Logan, Snodgrass

       explained the analysis methodology and the peer review process. She testified




       5
         Logan opined that Luke’s handwriting appeared on mail received by Caldwell on July 5, 2016 (State’s Ex.
       3), July 29, 2016 (State’s Ex. 5), May 11, 2017 (State’s Ex. 7), November 9, 2017 (State’s Ex. 9), January 16,
       2018 (State’s Ex. 13), December 3, 2018 (State’s Ex. 15), December 30, 2019 (State’s Ex. 17), May 11, 2018
       (State’s Ex. 19), and May 17, 2016 (State’s Ex. 22).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020                      Page 8 of 17
       that Luke’s fingerprint exemplars were obtained from the Indiana State Police

       archives and compared with fingerprints obtained from materials received by

       Caldwell. In Snodgrass’s opinion, some of the fingerprints on the mailed

       materials were Luke’s.


[15]   Again, Luke fails to point to additional foundational evidence that would have

       been warranted. Instead, he points to testimony that officers were often not

       wearing gloves when touching items, that fingerprint comparison includes some

       element of subjectivity, and that a fingerprint might, in rare circumstances, be

       lifted with an adhesive tape. He summarizes: “[the evidence] should have been

       excluded as inherently unreliable, in light of the contamination, bias and

       subjectivity involved in her review.” (Appellant’s Brief at 23.) Again, the bald

       assertion falls far short of revealing fundamental error.


[16]   With regard to State’s Exhibit 13, a lengthy letter replete with threats and

       descriptions of sexual battery, Luke complains that the jury was invited to

       consider the exhibit as evidence of his intent relative to each count. In the

       letter, Luke stated: “you bitches stalked me, now I am obsessively stalking the

       shit out of you and punishing you for the rest of your lives.” (State’s Ex. 13.)

       Luke does not argue that explicit evidence of his intent lacked relevance.

       Rather, he asserts that the jury was likely “confused and misled” by the letter,

       Appellant’s Brief at 24, but fails to fully develop an argument in this regard.

       That said, the jury was invited in closing argument to consider Luke’s stated

       agenda when determining his culpability upon each count. As best we can

       discern, Luke’s actual challenge to State’s Exhibit 13 is that he was convicted of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 9 of 17
       multiple offenses based upon the same evidence. We proceed to address his

       double jeopardy argument.


                                               Double Jeopardy
[17]   The Indiana Constitution provides that “[n]o person shall be put in jeopardy

       twice for the same offense.” IND. CONST. art. 1, § 14.6 In Richardson v. State,

       717 N.E.2d 32 (Ind. 1999), our supreme court concluded that two or more

       offenses are the same offense in violation of Article 1, Section 14 if, with respect

       to either the statutory elements of the challenged crimes or the actual evidence

       used to obtain convictions, the essential elements of one offense also establish

       the essential elements of another charged offense. Our supreme court

       subsequently explained:


                  The Richardson actual evidence test was carefully and deliberately
                  crafted to provide a general formulation for the resolution of all
                  actual evidence test claims. The language expressing the actual
                  evidence test explicitly requires evaluation of whether the
                  evidentiary facts used to establish the essential elements of one
                  offense may also have been used to establish the essential
                  elements of a second challenged offense. The test is not merely
                  whether the evidentiary facts used to establish one of the essential
                  elements of one offense may also have been used to establish one
                  of the essential elements of a second challenged offense. In other
                  words, under the Richardson actual evidence test, the Indiana
                  Double Jeopardy Clause is not violated when the evidentiary
                  facts establishing the essential elements of one offense also




       6
           Luke does not articulate a separate argument under the United States Constitution.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020             Page 10 of 17
               establish only one or even several, but not all, of the essential
               elements of a second offense.


       Spivey v. State, 761 N.E.2d 831, 832-833 (Ind. 2002). Based upon the evidence

       admitted and argument of counsel, it is likely that the jury considered the

       evidence of Luke’s stated intent relative to more than one count against him.

       However, the evidence of intent did not establish “all of the essential elements

       of a second offense.” See id. at 833. Although there were multiple counts for

       the jury’s consideration, there was independent evidence as to at least one

       element of each separately charged and factually supported offense. We find no

       double jeopardy violation.


                                     Effectiveness of Counsel
[18]   Luke contends he was denied the effective assistance of trial counsel because

       counsel failed to adequately consult with Luke and vigorously present

       exculpatory evidence. Effectiveness of counsel is a mixed question of law and

       fact. Strickland v. Washington, 466 U.S. 668, 698 (1984). We evaluate Sixth

       Amendment claims of ineffective assistance under the two-part test announced

       in Strickland. Id. To prevail on an ineffective assistance of counsel claim, a

       defendant must demonstrate both deficient performance and resulting

       prejudice. Dobbins v. State, 721 N.E.2d 867, 873 (Ind. 1999) (citing Strickland,

       466 U.S. at 687). Deficient performance is that which falls below an objective

       standard of reasonableness. Strickland, 466 U.S. at 687; see also Douglas v. State,

       663 N.E.2d 1153, 1154 (Ind. 1996). Prejudice exists when a claimant

       demonstrates that “there is a reasonable probability that, but for counsel’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 11 of 17
       unprofessional errors, the result of the proceeding would have been different. A

       reasonable probability is a probability sufficient to undermine confidence in the

       outcome.” Strickland, 466 U.S. at 694; see also Cook v. State, 675 N.E.2d 687,

       692 (Ind. 1996). The two prongs of the Strickland test are separate and

       independent inquiries. Strickland, 466 U.S. at 697. Thus, “[i]f it is easier to

       dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice

       ... that course should be followed.” Id.


[19]   We “strongly presume” that counsel provided adequate assistance and

       exercised reasonable professional judgment in all significant decisions. McCary

       v. State, 761 N.E.2d 389, 392 (Ind. 2002). Counsel is to be afforded

       considerable discretion in the choice of strategy and tactics. Timberlake v. State,

       753 N.E.2d 591, 603 (Ind. 2001). Counsel’s conduct is assessed based upon the

       facts known at the time and not through hindsight. State v. Moore, 678 N.E.2d

       1258, 1261 (Ind. 1997). We do not “second-guess” strategic decisions requiring

       reasonable professional judgment even if the strategy in hindsight did not serve

       the defendant’s interests. Id. In sum, trial strategy is not subject to attack

       through an ineffective assistance of counsel claim, unless the strategy is so

       deficient or unreasonable as to fall outside the objective standard of

       reasonableness. Autrey v. State, 700 N.E.2d 1140, 1141 (Ind. 1998).


[20]   During his self-representation, Luke made plain his position that he had been

       systemically harassed and ultimately had been unfairly targeted for prosecution.

       He filed for dismissal of all charges and named as an alternate suspect fellow



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 12 of 17
       inmate John Wayne Miller (“Miller”).7 Although Luke now suggests that he

       was deprived of his chosen defense by counsel’s decisions, the trial record

       indicates otherwise.


[21]   Luke testified at some length, at times in narrative form. He alleged that he had

       been wrongfully convicted in the past, his rights had been ignored in this case,

       and, historically, law enforcement officers had harassed him. He strongly

       suggested that evidence had been manipulated so as to frame him, claiming

       “there was no fingerprint initially” and then “mysteriously” the “story

       changed.” (Tr. Vol. IV, pg. 231.) Luke opined that physical evidence had been

       contaminated, the contamination was ignored, and “somehow they’re

       rendering [fingerprint] results for me.” Id. at 235. Luke described the police

       investigation as “not broad” and “pinpointed toward me.” Id. at 243. He

       observed that his proffered writing sample had been refused for examination.

       He insisted that there must have been a “manipulation of an order form”

       whereby prisoners could obtain books, because he had not sent books to

       Caldwell. Id. at 229. According to Luke, the “only plausible explanation” is

       that Miller used Luke’s name and Department of Correction number. Id. at

       249. Luke claimed that he could barely write because of a hand injury. Using a

       homemade device called a “Cadillac,” Luke conducted an in-court

       demonstration to show that items could be moved from cell to cell. However,




       7
        Forensic document examiner Logan had discovered an impression of Miller’s handwriting on a notebook
       under examination in this case.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020             Page 13 of 17
       Luke and Caldwell each testified that neither of them knew Miller. The jury

       rejected Luke’s defense.


[22]   Now, Luke makes a bald assertion that counsel “refused to consult” with him.

       Appellant’s Brief at 29. To the extent Luke suggests that his trial attorney failed

       to conduct a sufficiently thorough investigation of the facts, he does not point to

       additional relevant evidence that would have surfaced. The jury’s rejection of

       Luke’s defense is not attributable to inadequacy on the part of counsel. Trial

       counsel’s efforts and strategy, although they did not ultimately achieve the

       result desired by Luke, were not so unreasonable as to constitute ineffective

       assistance of counsel. See Badelle v. State, 754 N.E.2d 510, 539 (Ind. Ct. App.

       2001) (deciding in relevant part that, when trial counsel’s efforts were “more

       than adequate” to support a chosen defense, counsel’s decision not to seek out

       additional witnesses was a judgment call within the wide range of reasonable

       assistance), trans. denied.


                                      Consecutive Sentences
[23]   Luke also argues that the trial court abused its sentencing discretion in imposing

       consecutive two-and-one-half-year sentences for each of his convictions. The

       aggregate length of consecutive sentences is limited by statute when they are not

       for crimes of violence and when they arise out of a single episode of criminal

       conduct. I.C. § 35-50-1-2. For non-violent Level 6 felony offenses arising out

       of one episode of criminal conduct, the statutory cap is four years. I.C. § 35-50-

       1-2(d). Criminal Stalking is not a crime of violence under Indiana Code


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 14 of 17
       section 35-50-1-2(a), and thus Luke's consecutive aggregate seven-and-one-half-

       year sentence was proper only if the convictions did not arise from a single

       episode of criminal conduct.


[24]   Whether certain offenses constitute a single episode of criminal conduct is a

       fact-intensive inquiry to be determined by the trial court. Slone v. State, 11

       N.E.3d 969, 972 (Ind. Ct. App. 2014). A single episode of criminal conduct is

       defined as “offenses or a connected series of offenses that are closely related in

       time, place, and circumstance.” I.C. § 35-50-1-2(b). The focus is on the timing

       of the offenses and the simultaneous and contemporaneous nature, if any, of

       the crimes. Williams v. State, 891 N.E.2d 621, 631 (Ind. Ct. App. 2008). Our

       supreme court has described the ability to “recount each charge without

       referring to the other” as relevant, but not critical, in determining whether

       conduct constitutes a single episode of criminal conduct. Reed v. State, 856

       N.E.2d 1189, 1200 (Ind. 2006). An “episode” is an occurrence or series of

       occurrences and developments that may be viewed as distinctive and apart,

       even though it may be part of a larger or more comprehensive series. Johnican

       v. State, 804 N.E.2d 211, 217 (Ind. Ct. App. 2004).


[25]   Luke contends that “everything alleged to have been done is part and parcel of

       a single continuance [sic] series of events.” Appellant’s Brief at 31. He argues

       that stalking by nature involves repeated or continuous harassment and the

       State employed an “arbitrary division” when drafting the charging Information.

       See id. We acknowledge that stalking as defined in Indiana involves conduct

       that is repeated or “continuing in nature.” Falls v. State, 131 N.E.3d 1288, 1291

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 15 of 17
       (Ind. 2019). In other circumstances, Luke’s argument might be more

       compelling. But Luke sent Caldwell numerous fungible items, originating from

       three correctional facilities and a book supplier, over a three-year span of time.


[26]   In considering Luke’s statutory claim, the trial court observed the following.

       Relative to Count II, for conduct occurring from May 1, 2016 to October 7,

       2016, when Luke was in Westville Correctional Facility, Luke sent Caldwell

       two books of an explicit sexual nature, sympathy and birthday cards addressed

       to Jenna Jameson, a sympathy card addressed to “Dixie Normis,” a card with a

       quote referencing blood of tyrants, and a birthday card addressed to Linda

       Lovelace with drawings of bullets and a rifle. Relative to Count III, for conduct

       occurring from May 1, 2017 to January 16, 2018, when Luke was housed at

       Westville and the Dearborn County Law Enforcement Center, the following

       materials were sent: a birthday card to “Neon Tiger,” a sympathy card to

       Jenna Jameson with a reference anticipating death, a book titled “The New Jim

       Crow” and the thirteen-page letter replete with threats of physical and sexual

       battery. Relative to Count IV, for conduct occurring from May 1, 2018 to

       December 29, 2018, when Luke was incarcerated in LaPorte County and

       Dearborn County jails, he sent a birthday card with a battle quote, a

       commentary on insurgent warfare, a thank you card referencing steps that lead

       to the grave, and a thank you card observing that a false witness will not go

       unpunished and a liar will not escape. Clearly, each offense could be recounted

       without reference to the other. With each facility transfer, Luke decided to use

       his mail privileges to bombard his victim with threatening, obscene, and


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 16 of 17
       harassing materials. His conduct was not limited to a single episode within the

       meaning of Indiana Code Section 35-50-1-2.



                                               Conclusion
[27]   Luke was not denied a fair trial by the admission of expert testimony or State’s

       Exhibit 13. He was not subjected to double jeopardy, nor was he denied the

       effective assistance of trial counsel. The statutory limitation for a single episode

       of criminal conduct is not applicable to Luke’s consecutive sentences.


[28]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2229 | June 3, 2020   Page 17 of 17